74 F.3d 1231NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James Allen HAMMOND, Petitioner-Appellant,v.Richard S. LINDLER, Warden;  Attorney General of SouthCarolina, Respondents-Appellees.
No. 95-7657.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 30, 1995.Decided Jan. 16, 1996.

James Allen Hammond, Appellant Pro Se.  Donald John Zelenka, Chief Deputy Attorney General, Columbia, South Carolina, for Appellees.
Before MURNAGHAN, WILKINS, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant noted this appeal outside the thirty-day appeal period established by Fed.  R.App. P. 4(a)(1), failed to obtain an extension of the appeal period within the additional thirty-day period provided by Fed.  R.App. P. 4(a)(5), and is not entitled to relief under Fed.  R.App. P. 4(a)(6).  The district court entered its order on October 20, 1994;  Appellant's notice of appeal was filed on October 30, 1995.  We note that on December 11, 1995, the district court entered an order granting Appellant's October 30, 1995, motion for belated appeal.  However, the time periods established by Fed.  R.App. P. 4 are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)), and Fed.  R.App. P. 4 does not provide the district court with jurisdiction to grant such an extension of the appeal period.  Appellant's failure to note a timely appeal or obtain an extension of the appeal period deprives this court of jurisdiction to consider this case.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED